HOUCK, J.
Epitomized Opinion
On March 31, 1897, T. G. Coffey and Mary L. Coffey executed and delivered to Calhoun a promissory note payable one day after date in the sum of $200. The note was credited with one payment in 1907 and two payments in 1920, which were made by T. G. Coffey without the knowledge or consent of Mary L. Coffey. Suit was commenced on December 31, 1923, by Calhoun, the owner, against Mary L. Coffey, and judgment was rendered in a lower court for Calhoun. In reversing the judgment the court of appeals held:
1. The statute of limitations begins to run on a promissory note payable at a definite time at maturity and recovery is barred fifteen years from that date. /
2. The statute is not tolled by the part payments already made by the one to be affected thereby or by some person duly authorized for that express purpose.